IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEBRASKA

  KADENCE KREI, legally known as
  KALEM KREI,
  Plaintiff,                                          Case No. 19-

  V.

  STATE OF NEBRASKA,
  and

  DANNETTE R. SMITH, in her official
  Capacity as CEO of the Nebraska
  Department of Health and Human Services                   SUMMONS

  and

  JASON JACKSON,
  in his official capacity as Director of the
  Nebraska Department of Administrative
  Services, and

  Defendants.

  TO THE ABOVE NAMED DEFENDANTS:

  STATE OF NEBRASKA
  C/O DOUG PETERSON
  NEBRASKA ATTORNEY GENERAL
  2115 STATE CAPITOL BUILDING
  LINCOLN, NEBRASKA 68509

  NEBRASKA HEALTH AND HUMAN SERVICES
  C/O DALE SHOTKOSKI, GENERAL COUNSEL &COMPLIANCE
  1526 K STREET, SUITE 250
  LINCOLN, NEBRASKA 68509-5026

  JASON JACKSON, DIRECTOR
  NEBRASKA DEPARTMENT OF ADMINISTRATIVE SERVICES
  1526 K STREET, SUITE 250
  LINCOLN, NEBRASKA 68509-4847

  YOU ARE HEREBY summoned and required to serve upon SUSAN M.
  NAPOLITANO, whose address is BERRY LAW FIRM 6940 0 STREET, SUITE
  400, LINCOLN, NEBRASKA 68510 an Answer to the Complaint which is
  herewith served upon you, within 30 days of service of this summons upon you,
  exclusive of the day of service. If you fail to do so, judgment by default will be
  taken against you for the relief demanded in the complaint.
Clerk of the Court
  Seal of the U.S. District Court

Date:

(This summons is issued pursuant to Rule 4 of the Federal Rules of Civil
Procedure.)
